DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a TEM having four condenser lenses with an aperture at the position of the second condenser lens, wherein the third and fourth condenser lenses cooperate to make the condenser aperture and a sample plane conjugate to each other, and the first and second condenser lenses cooperate to make the electron beam source and a front focal plane of the objective lens conjugate to each other.
In the prior art, TEM systems with multiple condenser lenses are taught by Benner (US 20030132383 A1 and US 6,531,698 B1), Muller (US 20050103977 A1), and Yakushevich (US 20090133167 A1), but they do not teach a condenser aperture in a second condenser lens which is made conjugate to a sample plane, while the electron beam source and front focal plane of the objective lens are conjugate to each other, which the applicant has discovered allows for TEM imaging with a narrow beam without Fresnel fringes being formed in the sample plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881